Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 7/20/2022 that has been entered and made of record.
Response to after Non-Final
2.	Claim 3-5, 8-10,13 and 15-16 are currently amended. No new claims are added. No new matter is added. No claim is cancelled. Applicant has amended claims to over come the rejection of the non-final office action.

Allowable Subject Matter
3.	Claim 1-17 are allowed.

 Following is Examiner's statement of reason for allowance.
 4.	Independent claim 1 and 6 are allowable because prior art fails to 
teach or suggest, either alone or in combination, a muffling device comprising: an acquisition circuit, configured to obtain reference sound wave information of a user; a modulation circuit, configured to analyze an acoustic wave characteristic of the reference sound wave information to obtain a characteristic parameter of the reference sound wave information; a muffling circuit, configured to generate compensated sound wave information according to the characteristic parameter of the reference sound wave information, wherein a characteristic parameter of the compensated sound wave information and the characteristic parameter of the reference sound wave information are complementary to each other; a correction circuit, configured to compare muffed sound wave information superimposed by the compensated sound wave information and the reference sound wave information with the reference sound wave information, and feedback a comparison result to the muffling circuit, wherein the muffling circuit is further configured to adjust the compensated sound wave information according to the fed back comparison result; and an output circuit, configured to output adjusted compensated sound wave information.
5.	Claims 2-5 and 11-12 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the muffling device of claim 1.
6.	Claims 7-10 and 13-17 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim6 as the muffling method of claim 15.h
7.	The closet prior art of Rabindranath Dutta (US 20020077838) in view of Scott A. Moser (US 2017/0149943) teaches method and system for muffling device but further fails to teach  a muffling device comprising: an acquisition circuit, configured to obtain reference sound wave information of a user; a modulation circuit, configured to analyze an acoustic wave characteristic of the reference sound wave information to obtain a characteristic parameter of the reference sound wave information; a muffling circuit, configured to generate compensated sound wave information according to the characteristic parameter of the reference sound wave information, wherein a characteristic parameter of the compensated sound wave information and the characteristic parameter of the reference sound wave information are complementary to each other; a correction circuit, configured to compare muffed sound wave information superimposed by the compensated sound wave information and the reference sound wave information with the reference sound wave information, and feedback a comparison result to the muffling circuit, wherein the muffling circuit is further configured to adjust the compensated sound wave information according to the fed back comparison result; and an output circuit, configured to output adjusted compensated sound wave information.
8.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677